Wheeler, J.
The only effect, which can be claimed from the judicial proceeding upon the attachment and garnishment in the State of Louisiana, is that it operated as an assignment of the receipt given by Young & Morgan for"the collection of the notes and accounts placed in their hands by Smith, Gorin & Co., for collection. But the receipt, or more properly, the monies collected and to be collected, by Young & Morgan had been previously assigned to Mason, executor of Smith. It cannot be pretended, that the subsequent assignment of this receipt in Louisiana, if effectual to vest in the assignees the right to recover the monies and claims in the hands of the attorneys in this State, could have the effect to supersede and annul the previous assignment; or that it entitled the plaintiffs to a recovery in this action.
There is no other question presented by the record which, requires notice. The judgment is affirmed.
Judgment affirmed.